UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6890



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EMERY ANTHONY BRADLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-91-34, CR-91-49, CA-97-215-P)


Submitted:   November 6, 1997          Decided:     November 25, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Emery Anthony Bradley, Appellant Pro Se.    Kenneth Davis Bell,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997) motion without

prejudice. Because a dismissal without prejudice is generally not

appealable, we deny a certificate of appealability and dismiss the

appeal. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064, 1066-67 (4th Cir. 1993). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2